United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 12, 2006

                                                           Charles R. Fulbruge III
                             No. 06-50381                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ELRICK LOPEZ,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 7:05-CR-200
                        --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Elrick Lopez has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Lopez has received a

copy of counsel’s motion and brief but has not filed a response.

     Our independent review of the record and counsel’s brief

discloses no nonfrivolous issue for appeal.    Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.     See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.